Citation Nr: 1752706	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-36 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease (CAD) with cardiac valvulopathy status post angioplasty with stent prior to September 11, 2013.

2.  Entitlement to an initial evaluation in excess of 30 percent for bowel dysfunction.

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction.

4.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an evaluation in excess of 10 percent for hypertension.

REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran timely appealed the above issues.  

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing at the RO in March 2015.  The hearing also addressed the perfected claims for entitlement to service connection for tremors/Parkinson's disease and a dental disorder, entitlement to an increased rating for a right ankle disability and coronary artery disease for the period beginning September 11, 2013, and entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  In a May 2017 letter, the Veteran was informed that the VLJ who conducted the March 2015 hearing is no longer available to participate in the adjudication of his claims.  The Veteran was provided the opportunity to request a new hearing in accordance with 38 C.F.R. § 20.707 and 20.717 (2017), and in June 2017, requested a new hearing before a different VLJ.  The claims addressed in this decision are dismissed as withdrawn, and a new hearing is not appropriate.  The remaining claims on appeal will be addressed in a later decision of the Board after the Veteran has received a second Board hearing.  


FINDING OF FACT

On November, 17, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the appellant are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





ORDER

The appeal for entitlement to an initial evaluation in excess of 30 percent for coronary artery disease (CAD) with cardiac valvulopathy status post angioplasty with stent prior to September 11, 2013 is dismissed.

The appeal for entitlement to an initial evaluation in excess of 30 percent for bowel dysfunction is dismissed.

The appeal for entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction is dismissed.

The appeal for entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is dismissed.

The appeal for entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is dismissed.

The appeal for entitlement to an evaluation in excess of 10 percent for hypertension is dismissed.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals





